UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-6423



RAY EDWARD WELLS, a/k/a Ray Anthony Wells,

                                              Plaintiff - Appellant,

          versus


LARRY W. POWERS; MEDICAL STAFF,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.   Cameron McGowan Currie, District
Judge. (CA-04-178-8-22BI)


Submitted:   April 15, 2004                 Decided:   April 23, 2004


Before NIEMEYER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Ray Edward Wells, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Ray Edward Wells seeks to appeal the district court’s

order denying his motion for appointment of counsel in his civil

action.   This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2000), and certain interlocutory and

collateral orders, 28 U.S.C. § 1292 (2000); Fed. R. Civ. P. 54(b);

Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).   The

order Wells seeks to appeal is neither a final order nor an

appealable interlocutory or collateral order.     Accordingly, we

dismiss the appeal for lack of jurisdiction. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                        DISMISSED




                              - 2 -